PER CURIAM.
We have before us for our consideration and determination a petition for a writ of certiorari, directed to the District Court of Appeal, Third District, predicated upon the theory of a conflict in decisions.
After having listened attentively to the arguments of counsel for the respective parties litigant, having studied the briefs filed herein and having carefully considered the opinion filed in this case by the District Court of Appeal, Third District, in explanation of its decision, we have concluded that said decision is not in “direct conflict * * * on the same point of law” with any of the decisions cited by the City of Miami Beach in its petition in support of its theory of conflict in decisions. Consequently the petition for a writ of cer-tiorari should be denied.
It is so ordered.
THORNAL, C. J., and THOMAS, CALDWELL and HOBSON (Ret.), JJ., concur.
ERVIN, J., dissents with opinion.